DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




 JUDGMENT ENFORCEMENT SOLUTION, INC., AS ASSIGNEE OF
                 CHRIS DEVANEY,

                             Appellant,

                                 v.

    GUY GANNAWAY, AN INDIVIDUAL; MARK STALKER, AN
  INDIVIDUAL;175TH AVENUE TOWNHOMES, LLC, A FLORIDA
LIMITED LIABILITY COMPANY; AND HENNESSY CONSTRUCTION
                    SERVICES CORP.,

                             Appellees.


                           No. 2D21-343



                        September 15, 2021

Appeal pursuant to Fla. R. App. P. 9.130 from the Circuit Court for
Pinellas County; Thane B. Covert, Judge.

Kevin P. Jackson of Law Offices of Kevin Jackson, P.A., Fort
Lauderdale, for Appellant.

Timothy W. Weber of Weber, Crabb & Wein, P.A., St. Petersburg, for
Appellee Mark Stalker.

No appearance for remaining Appellees.
PER CURIAM.

     Affirmed.

LaROSE, KHOUZAM, and ROTHSTEIN-YOUAKIM, JJ., Concur.

                      __________________________

Opinion subject to revision prior to official publication.




                                   2